DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear if the loops of line 5 are the same as the plurality of electrically conducting loops of lines 4 and 5.  Similarly, it is unclear if the plurality of wire loops is related to either the plurality of electrically conducting loops or the loops.  It appears a variety of “loops” are claimed, and it is unclear if they are all the same loops or different loops each time.  Each instance is indefinite.
Claim 1 is indefinite because the magnetic field of line 7 lacks antecedent basis.

Claim 1 indefinite because the magnetic position tracking system of line 13 lacks antecedent basis.  It is also unclear if it is the same as the magnetic tracking system of lines 8 and 9.
Claim 1 is indefinite because it is unclear if the fluxes at the respective frequencies are the same as the fields at the respective frequencies.  The magnetic fluxes of line 14 also lacks antecedent basis.  It is also unclear what generates said fluxes.
Claim 1 is indefinite because the signals in the penultimate line of the claim antecedent basis.
Claim 2 is indefinite because it notes a method claim.  Independent claim 1 from which claim 2 depends is a device claim.
A call was made to Khoi Ta on March 14, 2022 but no connection was made.
Allowable Subject Matter
Claims 1-6 and 20-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The claims overcome the prior art for the same reasons the as noted in the parent application.
A call was made to Khoi Ta on March 14, 2022 to resolve the 112 issues but no connection was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793